Judgment in favor of Robert R. Lewiston and Sadye J. Goldberg unanimously modified by reducing the amount thereof by the sum of $825, making a total award to said claimants of $85,825, with interest, and as modified, judgment affirmed, with costs to claimants. Memorandum: This case was held pending further proceedings by *880the Court of Claims (see 17 A D 2d ¡912). The Court of Claims thereafter made an award to the subtenants in the amount of $825, and reduced the award originally made to the claimants by that amount. The judgment should be reduced by the sum of $825, making a .total award to the claimants of $85,825, with interest. (Cross appeals from judgment of Court of Claims for claimants on a claim for damages for permanent appropriation of realty.) Present — Wiliams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.